Case 17-10307-BFK        Doc 74       Filed 05/12/21 Entered 05/12/21 14:11:45          Desc Main
                                      Document     Page 1 of 3



                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF VIRGINIA
                           ALEXANDRIA DIVISION
In re:                                :
       Mary Margaret Charlotte Soubra : Case No. 17-10307-BFK
                                      : Chapter 13
                           Debtor


       MOTION TO APPROVE LOAN MODIFICATION AND MEMORANDUM OF
                      POINTS AND AUTHORITIES

       COMES NOW, Debtor, by her undersigned counsel and to this Honorable Court,

respectfully represents as follows:

       1. Debtor, Mary Margaret Charlotte Soubra is indebted to SunWest Mortgage Company,

INC., in the approximate amount of $244,007.87, including all arrears, secured by her residence

at 4601 Eastlawn Ave., Woodbridge VA 22193

       2. SunWest Mortgage Company, INC. has agreed to modify the Debtor’s mortgage loan.

The proposed unexecuted, loan modification terms are attached as Exhibit 1. The new principal

balance will be $244,007.87.

       3. Pursuant to paragraph 10 of the confirmed chapter 13 plan, Court permission is

required to approve this modification.

       4. As a result of the loan modification agreement, Debtor’s monthly mortgage payment

will be $1,494.62 principal, interest and escrow per month. Interest rate will be at 3.25% fixed

for 30 years. The original interest rate was 3.75% per annum. The pre-modification monthly

mortgage installment was approximately $1,668.00 per month. The loan modification will reduce

the length of the plan and permit the Debtor to leave chapter 13 protection early. Debtor will

amend her plan to reflect the overall increase of the amounts payable in the plan, by $173.38.

       5. The new modified principal balance of $244,007.87 will include all amounts, including
Case 17-10307-BFK        Doc 74    Filed 05/12/21 Entered 05/12/21 14:11:45             Desc Main
                                   Document     Page 2 of 3



arrearages.

       6. This modification is in the best interest of the Debtor and the estate because the new

payment amount is lower than the current amount and all mortgage arrears are taken from the

chapter 13 plan and rolled into the loan modification.

       7. If the modification is approved by the Court, Debtor will file an amended chapter 13

plan increasing her plan payment by the amount of the mortgage payment reduction under the

new payment.

       WHEREFORE, Debtor asks that this Honorable Court approve the subject loan

modification.


Date: May 12, 2021                                   Mary Margaret Charlotte Soubra, Debtor
                                                     By Counsel

/s/John D. Sawyer
John D. Sawyer, Esq.
Sawyer & Azarcon, P.C.
10605 B-2 Judicial Drive
Fairfax, VA 22030
(703) 893-0760
Bar No. 28170
Counsel for Debtors


                              CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of May, 2021 a copy of the foregoing instrument was
mailed postage prepaid to the debtor, Trustee and all creditors and parties in interest.


                                                                    /s/ John D. Sawyer
                                                                    John D. Sawyer, Esq.
[Soubra.LM.Appr.MTN]

PARTIES TO RECEIVE COPIES:
Mary M.C. Soubra                                     Ally Financial
4601 Eastlawn Ave.,                                  Po Box 380902
Woodbridge, VA 22193                                 Bloomington, MN 55438
Case 17-10307-BFK        Doc 74   Filed 05/12/21 Entered 05/12/21 14:11:45   Desc Main
                                  Document     Page 3 of 3


Barclays Bank Delaware
100 S West St
Wilmington, DE 19801

Consol Plus
1875 South Grant Street
San Mateo, CA 94402

Genesis Bankcard Srvs
15220 Nw Greenbrier Pkwy
Suite 200
Beaverton, OR 97006

Inova Lab
2832 Juniper Street
Fairfax, VA 22031

Inova Physical Therapy
14605 Potomac Branch Drive
Woodbridge, VA 22191

Internal Revenue Service
400 N 8th St, Box 76
Stop Room 898
Richmond, VA 23219

Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101-7346

Lending Club Corp
71 Stevenson St
Suite 300
San Francisco, CA 94105

Net Credit Financial
Po Box 645295
Cincinnati, OH 45264

Onemain
Po Box 1010
Evansville, IN 47706

PayPal Credit
PO Box 5018
Timonium, MD 21095

Purchasing Power
1349 W Peachtree Street,
Suite 1100
Atlanta, GA 30309

Sun West Mortgage Co I
18000 Studebaker Road, #200
Cerritos, CA 90703

Virginia Dept of Taxation
PO Box 1880
Richmond, VA 23218-1880
